internal_revenue_service number release date cc el ct-108075-00 myanes uiln date memorandum for chief criminal investigation from barry j finkelstein assistant chief_counsel criminal tax subject civil asset forfeiture reform act of on date president clinton signed into law the civil asset forfeiture reform act of hereinafter referred to as cafra cafra represents the culmination of a seven year effort to reform the united states’ civil asset forfeiture law sec_2 to make the procedures fair and more equitable the intent is to strike an appropriate balance between the needs of law enforcement and the rights of individuals to not have their property forfeited without proper safeguards cafra as enacted amends multiple statutes and creates four new statutory provisions which streamline seizure and forfeiture procedures most of the statutory changes apply prospectively and take effect on date days from date of enactment the new general rules relating to civil forfeiture created by cafra encompassed in u s c apply to all civil forfeitures except forfeitures which occur under titles and the federal food drug and cosmetic act the trading with the enemy act and u s c sec_401 despite these exceptions there are several provisions which apply to all civil forfeiture actions under federal_law consequently these sections apply to forfeitures under title_26 as well as title sections of cafra amend provisions within sections of titles and categorically the irs seizes and forfeits property under u s c sec_981 et seq and sec_7301 et seq hereinafter referred to as code forfeitures as set forth in more detail in the attachment to this document the most significant reforms affect title forfeitures cafra affects code forfeitures primarily with respect to ancillary issues not addressed in the code forfeiture statute specifically we believe certain cafra sections apply to code forfeitures in the absence of specific civil asset forfeiture reform act of pub_l_no cong rec h2046 daily ex date statement of rep hyde cc el ct-108075-00 provisions within title_26 the code_of_federal_regulations and the regulations to the internal_revenue_code which encompass the procedures for seizing and forfeiting property these cafra sections would work in conjunction with existing code forfeiture provisions to insure fairness to individuals whose property may be seized and forfeited there are several provisions which do not fall within the jurisdiction of the irs thus they are not included in this discussion they include forfeitures related to alien smuggling offenses and amendments to the controlled substances act relating to forfeitures u s c sec_881 the changes instituted by cafra affect in varying degrees every agency which seizures and forfeitures property while some changes are favorable to law enforcement generally several may restrain seizures and hamper the asset forfeiture program many of the provisions in cafra will not affect the way the irs currently conducts administrative seizures and forfeitures these provisions apply predominantly to judicial forfeitures and would encompass administrative forfeitures converted into judicial forfeiture actions by the filing of a claim should you have any questions concerning this matter please feel free to contact marta yanes of the criminal tax_division on cc assistant regional_counsel criminal tax attachment myanes7 caframemo2 wpd cc el ct-108075-00 ct-108075-00 cafra section notice u s c a notice is required within days unless an extension is granted by an agency hq supervisor or the court contraband or other illegal property will not be returned if notice not provided property must be returned without prejudice to government to re-seize and start process anew notice is not required if before the day period expires the government files a civil judicial forfeiture action or obtains a criminal indictment containing an allegation the property is subject_to forfeiture title forfeitures uiln code forfeitures current process notice seizure letter sent within days of seizure to known interested parties within days seized property package sent to district_counsel who prepares a law and fact memo to district_director dd treasury policy requires notice to be provided within days of seizure if notice not provided and certain other factors are not present the property is returned current process notice seizure letter sent within days of seizure to known interested parties within days seized property package sent to district_counsel who prepares a law and fact memo to dd treasury policy requires notice within days of seizure if notice not provided and certain other factors are not present the property is returned new process no change expressly excludes title_26 forfeitures from its coverage however new procedures need to be developed in view of the fact there is no longer a district_director new process notice statutorily required within days or property must be returned without prejudice hq supervisor may grant one day extension if notice may have an adverse affect court may grant further extensions for good cause ct field attorneys should continue to prepare law and fact memoranda since there will be no dd it may be that the law and fact memo is addressed to the special_agent in charge sac notice in seizures for evidence when property is seized for evidence without an intent to forfeit the day is period not applicable the day period begins earliest moment the irs ausa or teoaf determine property no longer has evidentiary value notice provision does not cover seizures for evidence which may or may not ultimately be forfeited cc el ct-108075-00 cafra section claims u s c a cost bond eliminated anyone may file a claim claimants have days from final publication or days from mailing of notice cafra requires each agency to provide forms for claimants court may impose fine for frivolous claim complaint u s c a government ha sec_90 days from the filing of a claim to file a civil complaint start criminal forfeiture or return property court can extend day period for good cause or by parties’ agreement may not re-seize property to forfeit for same crime title forfeitures code forfeitures current process claimant has days from first publication of notice to file a claim and cost bond bond is the lesser_of dollar_figure or of the value of the property seized merely for right to contest a civil forfeiture in court current process claimant ha sec_30 days from first publication of notice to file a claim and cost bond bond is dollar_figure in most cases for the right to contest a civil forfeiture in court new process no change expressly excludes title_26 forfeitures from its coverage current process no provision however there is a statute_of_limitations and possible due process violation if delay in commencing action is not reasonable new process no change expressly excludes title_26 forfeitures from its coverage new process cost bond eliminated any claimant having an interest may file a claim under penalties of perjury claimant must file claim within days from date of last publication of notice or days from the date notice letter is mailed despite the elimination of the cost bond a court may impose a civil fine if it finds the claimant’s assertion of an interest was frivolous current process no provision however there is a statute_of_limitations and possible due process violation if delay in commencing action is not reasonable new process government must file a civil complaint or commence criminal forfeiture within days or the property must be returned if no action is taken within the day period then civil forfeiture is barred in connection with that underlying offense the day period may be extended by a court for good cause shown or by agreement of the parties cc el ct-108075-00 cafra section representation u s c b provides representation for indigents under certain circumstances burden_of_proof u s c c government bears burden_of_proof by a preponderance_of_the_evidence hearsay evidence no longer acceptable government may use evidence gathered after filing complaint if forfeiture theory is that property was used to commit offense a substantial connection must be established title forfeitures code forfeitures current process claimants have no right to representation in a civil forfeiture proceeding current process claimants have no right to representation in a civil forfeiture proceeding new process court may appoint counsel to represent indigent claimant if real_property subject_to forfeiture is used as primary residence or claimant represented by court appointed counsel in a related criminal case current process government required to make initial showing of probable cause the property is subject_to forfeiture burden then shifts to owner to establish property’s innocence and prove by a preponderance_of_the_evidence property is not subject_to forfeiture new process the burden is on the government by a preponderance_of_the_evidence probable cause needed for seizure but will not suffice for forfeiture only burden on the claimant is to prove he she is an innocent owner see next section new process no change expressly excludes title_26 forfeitures from its coverage current process need proof by a preponderance_of_the_evidence new process no change expressly excludes title_26 forfeitures from its coverage cc el ct-108075-00 cafra section innocent owner defense u s c d all other innocent owner defenses repealed protects innocent owners and bona_fide purchaser and heirs who inherit estates from claimants person presumed innocent if alerts law enforcement motion to set_aside forfeiture u s c e limitation period to challenge completed forfeitures remedy for defective or lack of notice title forfeitures code forfeitures current process claimant bears the burden to prove he she was not wilfully negligent lacked the intent to violate the law or defraud in allowing the property’s illegal use was a subsequent innocent purchaser or show the property was not in fact used unlawfully new process one innocent owner provision to apply to title forfeitures makes distinction between current owners and subsequent owners of seized property property owners presumed innocent if they alert law enforcement or do all that is reasonable to prevent the property’s illegal use including revoking third party consent provision applicable when evaluating merits of a petition for remission or mitigation current process no statutory provision case law provides good_faith purchaser can assert innocent owner defense prior to government obtaining a judgment new process no change expressly excludes title_26 forfeitures from its coverage current process no statutory provision case law gives claimant eleven years to contest the forfeiture_case may be reopened if statute_of_limitations has not expired current process petition for restoration of proceeds required within days from date property is sold or disposed of if not irs may deny petition new process no change expressly excludes title_26 forfeitures from its coverage new process claimant may motion to set_aside declaration of forfeiture if court grants motion government must commence subsequent proceeding within days for administrative forfeitures within months for judicial forfeitures claimant now has up to years from the date of final publication of notice of seizure to contest the forfeiture this is claimant’s exclusive remedy cc el ct-108075-00 cafra section release of seized property u s c f procedure for enabling claimant to request immediate release of seized property pending trial proportionality u s c g claimant may petition the court to determine whether the forfeiture was constitutionally excessive title forfeitures code forfeitures current process no statutory provision case law allows claimant to file a motion under federal rules of criminal procedure e for release of property if no forfeiture action is pending current proce sec_26 u s c sec_7324 provides for return of property to owner upon giving a bond in an amount equal to the appraised value of property new process claimant entitled to release of seized property other than contraband cash evidence or property suited for illegal activity or likely to be used to commit additional crimes pending trial upon showing of hardship government must respond and release the property within days of receiving request for release if no response claimant can petition the court for the release current process successful use of the eighth amendment argument to challenge forfeiture limited until bajakajian decision new process codifies the bajakajian decision the court may make a determination in a hearing without a jury whether the forfeiture is grossly disproportional to the offense new process no change expressly excludes title_26 forfeitures from its coverage current process no mitigation provision can file a claim submit a petition or an offer_in_compromise new process no change expressly excludes title_26 forfeitures from its coverage cc el ct-108075-00 cafra section civil fines u sc h court can fine claimant forfeited property’s value for frivolous claim fine limit dollar_figure to dollar_figure restraining orders and protective orders u s c j method for obtaining order to secure availability of property subject_to forfeiture title forfeitures code forfeitures current process no provision for imposing civil fines nor limiting actions by prisoners current process no provision for imposing civil fines nor limiting actions by prisoners new process provides means to limit frivolous claims as alternative to the cost bond requirement new process no change expressly excludes title_26 forfeitures from its coverage current process a temporary restraining order is only available in criminal forfeitures no existing provision for obtaining civil restraining orders current process no existing provision for obtaining civil restraining orders new process a court may now enter a restraining order or take other action to preserve the availability of property for forfeiture the order is good for ten days after the date it is entered unless extended for good cause shown or unless the affected party consents to an extension hearsay evidence is allowed new process no change expressly excludes title_26 forfeitures from its coverage title forfeitures code forfeitures cc el ct-108075-00 cafra section real_property new u s c sec_985 requirements for forfeiture of all real_property interests current process treasury policy and case law requires notice and a hearing prior to seizure department of justice policy requires real_property forfeitures to proceed judicially new process notice and hearing required statutorily may seize prior to notice and hearing under specific circumstances all civil forfeitures must proceed as judicial forfeitures proceeds u s c sec_981 current process only the proceeds traceable to violations of certain offenses are forfeitable expands definition of proceeds new process offenses constituting suas as defined in u s c c are now included in the types of violations which subject their traceable proceeds to forfeiture current process requirement that assistant chief_counsel ct approve seizures of real_property doj policy requires real_property forfeitures to proceed judicially new process code forfeitures of real_property are rare and still require the approval of division counsel associate chief_counsel ct notice and hearing required statutorily may seize prior to notice and hearing under specific circumstances all civil forfeitures must proceed as judicial forfeitures current process only the instrumentalities of a title_26 offense are forfeitable no proceeds are forfeitable under title_26 new process no change statute not applicable because subsection does not include title_26 offenses cc el ct-108075-00 cafra section seizure warrants u s c sec_981 permissible methods to effect seizure title forfeitures code forfeitures current process treasury policy encourages use of seizure warrants to seize property seizures based on probable cause without warrant allowed incident to lawful arrest or search warrants of arrest in rem and adoptive seizures current process treasury policy encourages use of seizure warrants to seize property seizures based on probable cause without warrant allowed incident to lawful arrest or search warrants of arrest in rem and adoptive seizures new process no change in current practice seizure warrants required for all seizures of forfeitable property new process no change in current practice seizure warrants required for all seizures of forfeitable property restitution u s c sec_981 enables the government to use forfeited funds to restore a victim’s loss current process there is limited authority to use forfeited property for restitution to victims of crimes new process permits the use of forfeited property to pay restitution to victims this provision also allows the proceeds of a money laundering specified unlawful activity sua to be restored to the victim of the underlying crime current process the proceeds of code forfeitures are deposited into the general fund disposed of property or the proceeds of forfeited property may be returned to an owner claimant or petitioner new process no change statute does not apply as property seized under title_26 not forfeited pursuant to this statute u s c sec_981 cc el ct-108075-00 cafra section stay of civil forfeiture u s c sec_981 procedures for halting continuation of civil_action pending completion of criminal case access to records in bank secrecy jurisdictions u s c sec_986 method to enable government to obtain banking information from foreign jurisdictions title forfeitures code forfeitures current process government can motion for stay of related forfeiture proceeding upon filing of indictment or information for good cause current process government can motion for stay of related forfeiture proceeding upon filing of indictment or information for good cause new process either party may motion court to stay civil forfeiture proceeding government must show ability to conduct related criminal investigation or to prosecute criminal case will be adversely affected no file indictment or information is required claimant must show continuation of civil_action will burden his right against self-incrimination court may enter protective_order limiting discovery without granting stay current process case law holds claimant may not refuse to sign consent for release of records allowing government access to foreign financial records because signature is not testimonial and thus not incriminating new process codifies current case law authorizes the court to dismiss a claim where claimant refuses to produce material records or waive secrecy unless there is a constitutional privilege or statutory basis for the refusal new process no change statute does not apply because this subsection is specific to forfeitures under u s c sec_981 current process case law holds claimant may not refuse to sign consent for release of records allowing government access to foreign financial records because signature is not testimonial and thus not incriminating new process codifies current case law there is a basis to believe this section will apply to authorize the court to dismiss a civil claim where claimant refuses to produce material records or waive secrecy unless there is a constitutional privilege or statutory basis for the refusal cc el ct-108075-00 cafra section fungible property in bank accounts u s c permits the government to seize and forfeit identical property provided it is cash monetary instruments in bearer form funds on deposit in a financial_institution or precious metals found in the same place or account as offending property destruction or removal of property to prevent seizure u s c criminal_penalty for destruction removal impairment of jurisdiction or for providing notice of search or warrant title forfeitures code forfeitures current process forfeiture of fungible property authorized in certain civil cases when no property traceable to the underlying offense is available current process no tracing provision new process forfeiture of fungible property is authorized in all civil forfeiture cases when no property traceable to the underlying offense is available forfeiture actions must still be commenced within one year of the offense current process irs does not have existing procedures for determining whether violation of this section has occurred nor whether to charge individual for violating it new process unsure whether provision will apply prior to cafra forfeiture of fungible property was limited to actions for forfeitures in connection with any offense under u s c or or u s c or limitation removed and amended language makes section apply to any forfeiture action in rem may apply to situations where cash is used to commit an offense but can not forfeit the cash because it has been deposited and spent may be able to seize cash found in the same place as the offending cash was originally placed current process irs does not have existing procedures for determining whether violation of this section has occurred nor whether to charge individual for violating it new process decision whether to charge a violation of this statute within purview of doj new process decision whether to charge a violation of this statute within purview of doj cc el ct-108075-00 cafra section cooperation among federal prosecutors u s c sec_3322 procedures for use of grand_jury_material for civil forfeiture purposes statute_of_limitations u s c provides the time limit in which the government can bring an action for forfeiture title forfeitures code forfeitures current process only grand_jury_material relating to banking law violations can be disclosed for use in civil forfeiture actions current process only grand_jury_material relating to banking law violations can be disclosed for use in civil forfeiture actions new process allows disclosure of grand_jury_material to government attorneys for use in any civil forfeiture action new process allows disclosure of grand_jury_material to government attorneys for use in any civil forfeiture action current process action for civil forfeiture must be commenced within five years of the discovery of the offense giving rise to forfeiture current proce sec_28 u s c states forfeiture must be commenced within years from date the claim first accrued new process same five year limitation but adds provision requiring the commencement of the proceeding withing two years of when property’s involvement in the crime was discovered which ever is later expands reach of civil forfeiture of property whose involvement in the criminal offense is discovered after the five year limit new process statute does not apply as title_26 has its own governing statute u s c cc el ct-108075-00 cafra section criminal forfeiture alternative to civil forfeiture u s c if forfeiture authorized in connection with a violation of a congressional act then may include forfeiture in indictment or information if there is no specific statutory provision for criminal forfeiture upon conviction title forfeitures code forfeitures current process civil forfeiture of proceeds of an sua without statutory criminal forfeiture provision is required statutes authorize only civil forfeiture for numerous crimes new process allows civil forfeitures to be perfected in a criminal arena current process no provision doj policy precludes forfeitures for violations of title_26 not specifically authorized within title_26 new process may now criminally forfeit any property subject_to civil forfeiture under title_26 as part of the criminal tax case because the statutory language includes any forfeiture in connection with a violation of an act of congress attorneys fees and cost sec_28 u s c current process case law awarded successful claimants attorneys fees under the equal_access_to_justice_act current process case law awarded successful claimants attorneys fees provides compensation to prevailing parties for incurred attorney’s fees and costs including payment of pre judgment and post judgment interest if no interest actually earned then liable for interest at an imputed rate new process the government is liable for attorney’s fees and costs if a claimant substantially prevails in the forfeiture action with some exceptions the government must also pay prejudgment_interest actually earned or at an imputed rate new process the government is liable for attorney’s fees and costs if a claimant substantially prevails in the forfeiture action with some exceptions the government must also pay prejudgment_interest actually earned or at an imputed rate cc el ct-108075-00 cafra section fugitive disentitlement new u s c bars a fugitive’s use of the court system enforcement of foreign forfeiture judgment new u s c united_states may enforce a forfeiture judgment obtained against an individual in a foreign_country against his her property in the united_states title forfeitures code forfeitures current process there is nothing statutorily to prevent fugitives from challenging forfeitures without having to surrender on criminal charges current process there is nothing to prevent fugitives from challenging forfeitures without having to surrender on criminal charges new process authorizes the court to dismiss claims filed by fugitives who purposely leave the jurisdiction fugitive claimants will not be able to challenge irs forfeitures under these circumstances new process authorizes court to dismiss claims filed by fugitives who purposely leave the jurisdiction to avoid prosecution fugitives will not be able to challenge related irs civil forfeitures under these circumstances current process no current provision current process no current provision new process provision does not directly affect the irs and may only impact seizures for forfeitures if the property sought by the foreign jurisdiction is in the custody of the irs new process provision does not directly affect the irs and may only impact seizures for forfeitures if the property sought by the foreign jurisdiction is in the custody of the irs cc el ct-108075-00 cafra section federal tort claims act u s c c act passed to provide compensation_for damage to seized property title forfeitures code forfeitures current process the government is exempt from liability for damage caused during the handling or storage of property in the custody of law enforcement officers new process expands the types of eligible claims under the act to allow claims against the government for injury or loss of goods merchandise or other_property while in the possession of any law enforcement officer teoaf believes the property owner must still show the law enforcement officers were negligent current process the government is exempt from liability for damage caused during the handling or storage of property in the custody of law enforcement officers new process expands the types of eligible claims under the act teoaf believes the property owner must still show the law enforcement officers were negligent code forfeitures are included within its reach as the amendment makes the act applicable to forfeitures under any provision of federal_law we believe u s c sec_986 applies to code forfeitures as title_26 does not have an applicable_provision which governs access to foreign records and is silent with respect to access to foreign records
